

117 HR 1561 IH: Great Lakes Winter Commerce Act of 2021
U.S. House of Representatives
2021-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1561IN THE HOUSE OF REPRESENTATIVESMarch 3, 2021Mr. Gallagher (for himself, Ms. Kaptur, Mr. Gibbs, Mrs. Dingell, Mrs. McClain, Mr. Bergman, Ms. Moore of Wisconsin, Mr. Huizenga, Mr. Joyce of Ohio, and Mr. Stauber) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 14, United States Code, to require the Coast Guard to conduct icebreaking operations in the Great Lakes to minimize commercial disruption in the winter months, and for other purposes.1.Short titleThis Act may be cited as the Great Lakes Winter Commerce Act of 2021.2.Great Lakes icebreaking operations(a)In generalSubchapter IV of chapter 5 of title 14, United States Code, is amended by adding at the end the following: 564.Great Lakes icebreaking operations(a)Icebreaking operationsThe Commandant shall conduct icebreaking operations in the Great Lakes in accordance with the standard for icebreaking operations under subsection (b).(b)Standard for icebreaking operationsIn carrying out subsection (a)—(1)except as provided in paragraph (2), the Commandant shall keep ice-covered waterways in the Great Lakes open to navigation not less than 90 percent of the hours that commercial vessels and ferries attempt to transit such ice-covered waterways; and(2)in a year in which the Great Lakes are not open to navigation because of ice of a thickness that occurs on average only once every 10 years, the Coast Guard shall keep ice-covered waterways in the Great Lakes open to navigation at least 70 percent of the hours that commercial vessels and ferries attempt to transit such ice-covered waterways.(c)Report to Congress(1)DeadlineNot later than July 1 of each year, the Commandant shall submit to Congress a report on the icebreaking operations conducted by the Coast Guard in the Great Lakes for the fiscal year.(2)ContentThe report required under paragraph (1) shall include the total number of hours that United States icebreakers conducted icebreaking operations in each of the types of Great Lakes waters described in paragraph (3) and the total number of hours that Canadian icebreakers conducted icebreaking operations in the type of Great Lakes waters described in subparagraphs (3)(A) and (3)(C).(3)Types of Great Lakes watersThe types of waters described in this paragraph are—(A)United States waters, excluding waters described in subparagraph (C);(B)Canadian waters, excluding waters described in subparagraph (C); and(C)frequent border crossing waters.(d)Coordination with industryThe Commandant shall coordinate Great Lakes icebreaking operations with operators of commercial vessels.(e)DefinitionsIn this section:(1)Commercial vesselThe term commercial vessel means any privately owned cargo vessel of at least 500 tons, as measured under section 14502 of title 46 or an alternate tonnage measured under section 14302 of such title as prescribed by the Secretary under section 14104 of such title, operating in the Great Lakes during the winter season.(2)Great LakesThe term Great Lakes—(A)has the meaning given such term in section 118 of the Federal Water Pollution Control Act (33 U.S.C. 1268); and(B)includes harbors.(3)Ice-covered waterwayThe term ice-covered waterway means any portion of the Great Lakes in which commercial vessels operate that is 70 percent or greater covered by ice, but does not include any waters adjacent to piers or docks for which commercial icebreaking services are available and adequate for the ice conditions.(4)Open to navigationThe term open to navigation means navigable to the extent necessary to meet the reasonable demands of commerce, minimize delays to passenger ferries, extricate vessels and persons from danger, prevent damage due to flooding, and conduct other Coast Guard missions as required.(5)Reasonable demands of commerceThe term reasonable demands of commerce means the safe movement of commercial vessels transiting ice-covered waterways in the Great Lakes, regardless of type of cargo, at a speed consistent with the design capability of Coast Guard icebreakers operating in the Great Lakes.(6)Frequent border crossing watersThe term frequent border crossing waters means the United States waters and Canadian waters of—(A)Whitefish Bay in Lake Superior;(B)the St. Mary’s River;(C)the Detroit and St. Clair rivers system; and(D)Western Lake Erie from the Detroit River to Pelee Passage. .(b)Clerical amendmentThe table of analysis for chapter 5 of title 14, United States Code, is amended by adding at the end the following: 564. Great Lakes icebreaking operations..(c)ReportNot later than the first July 1 after the first winter in which the Commandant of the Coast Guard is subject to the requirements of section 564 of title 14, United States Code, the Commandant shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the cost to the Coast Guard of meeting the requirements of such section.3.Great Lakes icebreaker acquisition(a)AuthorizationSection 8107(a) of the Elijah E. Cummings Coast Guard Authorization Act of 2020 (Public law 116–283) is amended by striking $160,000,000 and inserting $350,000,000.(b)ExemptionNotwithstanding sections 1105(a)(2), 1131, and 1132 of title 14, United States Code, and the requirements in the Competition in Contracting Act (10 U.S.C. 2304), and subject to the availability of appropriations, the Commandant shall acquire the icebreaker described in section 8107(a) of the Elijah E. Cummings Coast Guard Authorization Act of 2020 (Public law 116–283) through other than full and open competition in an accelerated timeframe and award the contract on the basis of contractor qualification and price.